Appellant again challenges the sufficiency of the testimony. The jury are not bound to accept all or any of the testimony of the accused, and ordinarily where the testimony for the state, if accepted by the jury, makes out a case of violating the law involved in the prosecution, this court will not disturb the judgment.
Applying this rule, it is observed that the state's testimony fully shows appellant and two other boys in possession of an automobile which had been stolen just a few hours, or possibly minutes, before. All three of said parties appeared to have been engaged in the work of stripping the car, many of the movable parts of which had already been detached and placed in appellant's car, which was the only other car present. His story that he was induced by two strangers to go with them and assist *Page 649 
them and let them use his car in such enterprise, was so improbable that it could hardly be expected that the jury would believe it. We think the testimony entirely sufficient.
The motion for rehearing will be overruled.
Overruled.